MEMORANDUM **
1. The district court’s jury instructions were consistent with Illinois ex rel. Madigan v. Telemarketing Associates, Inc., 538 U.S. 600, 123 S.Ct. 1829, 155 L.Ed.2d 793 (2003), and did not allow the jury to convict the Appellant in violation of his First Amendment rights. Instead, the prosecution and the jury instructions properly targeted the scheme to defraud and required the jury to agree on particular false statements or promises, such that “the emphasis [was] on what the [organization] misleadingly convey[ed] ...” Id. at 619, 123 S.Ct. 1829.
2. The district court did not abuse its discretion in excluding evidence of Appellant’s work with the California Non-Profit Center for Living and Learning (CNPCLL). The CNPCLL evidence ‘Vas irrelevant because it did not deal specifically with the action at hand.” Wall Data Inc. v. Los Angeles County Sheriffs Dep’t, 447 F.3d 769 (9th Cir.2006). Moreover, the record adequately reflects that the CNPCLL evidence would have confused or distracted the jury. See Duran v. City of Maywood, 221 F.3d 1127, 1132-33 (9th Cir. 2000) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.